     Case 2:19-cv-10217-AB-JEM Document 29 Filed 03/04/21 Page 1 of 1 Page ID #:459




1                                                                                 JS-6
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
9      ASI SELECT INSURANCE CORP.,                      Case No. 2:19-cv-10217-AB-JEM
10
                    Plaintiff,                          [PROPOSED] ORDER RE
11                                                      DISMISSAL WITH PREJUDICE
       v.
12
                                                        Hon. Andre Birotte Jr.
13     CERTAIN UNDERWRITERS AT
       LLOYD’S LONDON SUBSCRIBING TO
14
       POLICY NO. B0509BOWCN1600983;                    Complaint Served: November 1, 2019
15     APOLLO CONSORTIUM; and DOES 1                    Removal Date: December 2, 2019
       Through 5, Inclusive,
16
17                  Defendants.
18           WHEREAS, on March 1, 2021, Defendants Certain Underwriters at Lloyd’s,
19     London and Apollo Consortium Subscribing to Policy No. B0509BOWCN1600983 and
20     Plaintiff ASI Select Insurance Corp., by and through their respective counsel, entered
21     into and filed a Stipulation re Dismissal with Prejudice of the entire above-captioned
22     action pursuant to FRCP 41(a)(1) (“Stipulation,” Dkt. No. 25).
23           The Court ORDERS that The Stipulation is approved and the above-captioned
24     action is hereby DISMISSED in its entirety with prejudice. IT IS SO ORDERED.
25
26     DATED: March 4, 2021                            ___________________________
                                                       André Birotte Jr.
27
                                                       United States District Court Judge
28

                                                   1
